TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00634-CV



                                    Kenda Kushner, Appellant

                                                  v.

                                    Stanley Kushner, Appellee



  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. FM2-03670, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On October 24, 2006, appellant Kenda Kushner timely filed her notice of appeal and

affidavit of inability to pay costs in the district court and in this Court. See Tex. R. App. P. 20.1,

25.1. On November 2, 2006, appellee Stanley Kushner timely filed his contest to appellant’s

affidavit in this Court and requested an evidentiary hearing on appellant’s claim of indigence.

See Tex. R. App. P. 20.1(e), (h).

               We abate this appeal and, pursuant to rule 20.1, refer this contest to the trial court for

an evidentiary hearing on appellant’s claim of indigence and an order granting the appropriate relief.

See Tex. R. App. P. 20.1(h)(4). The time provided by the family code for conducting the hearing

and ruling on the contest shall run from the date of this opinion. See Tex. Fam. Code Ann.

§ 263.405(d)(2) (West Supp. 2006). The trial court shall give the parties reasonable notice of the
date on which the contest will be heard and shall permit appellant to amend her affidavit of indigence

any time before that date. See Higgins v. Randall County Sheriff’s Office, 193 S.W.3d 898,

899 (Tex. 2006).

               A clerk’s record containing the documents relating to the contest and a reporter’s

record of any hearing conducted pursuant to this opinion shall be filed with this Court on or before

January 2, 2007. The appeal will be reinstated when the record on the contest is filed.




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: November 16, 2006




                                                  2